Opinion issued July 22, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-00667-CR
———————————
Michael Wayne Allen, Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from the 178th District Court
Harris County, Texas

Trial Court Case No. 1185914

 
MEMORANDUM OPINION
          Appellant pleaded guilty to the
offense of aggravated robbery without an agreed recommendation as to punishment
with the State.  The trial court ordered
a pre-sentence investigation.  At the
conclusion of the pre-sentence investigation hearing, the trial court found
appellant guilty and sentenced him to confinement for 10 years.
          Appellant’s
counsel on appeal has filed a brief stating that the record  presents no reversible error, that the appeal
is without merit and is frivolous, and that the appeal must be dismissed or
affirmed.  See Anders v. California,
386 U.S. 738, 87 S. Ct. 1396, (1967). The brief meets the requirements of Anders
by presenting a professional evaluation of the record and detailing why
there are no arguable grounds for reversal. 
Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573
S.W.2d 807, 810 (Tex. Crim. App. 1978). 
          Counsel
represents that he has served a copy of the brief on appellant.  Counsel also advised appellant of his right
to examine the appellate record and file a pro se brief.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  More than 30
days have passed, and appellant has not filed a pro se brief.  Having reviewed the record and counsel’s
brief, we agree that the appeal is frivolous and without merit and that there
is no reversible error.  See Bledsoe
v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).  
          We
affirm the judgment of the trial court and grant counsel’s motion to withdraw.[1]  Attorney Kevin Sekaly Cribbs must immediately
send the notice required by Texas Rule of Appellate Procedure 6.5(c) and file a
copy of that notice with the Clerk of this Court.
          We
deny as moot any pending motions.
PER CURIAM
Panel consists of Chief Justice Radack and Justices
Bland and Sharp.
Do not publish. 
 Tex. R. App. P. 47.2(b).




[1]           Appointed counsel still has
a duty to inform appellant of the result of this appeal and that he may, on his
own, pursue discretionary review in the Texas Court of Criminal Appeals.  See Bledsoe v. State, 178 S.W.3d 824,
826-27 (Tex. Crim. App. 2005).